915 F.2d 1583
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Joseph A. VOLK, Jr., Appellant,v.Richard L. WHITE and Jim Bleke, Appellees.
No. 90-1418.
United States Court of Appeals, Federal Circuit.
Aug. 6, 1990.

ON MOTION
Before MICHEL, Circuit Judge.

ORDER
The following have been submitted:

1
(1) The motion of the Commissioner of Patents and Trademarks for leave to intervene;


2
(2) The Commissioner's motion for summary affirmance of the decision of the Board of Patent Appeals and Interferences;


3
(3) Richard L. White and Jim Bleke's motion for damages and costs;


4
(4) The Commissioner's and Joseph A. Volk, Jr.'s opposition to the motion for damages and costs;  and


5
(5) Volk's motion for voluntary dismissal under Fed.R.App.P. 42(b).


6
Upon consideration thereof,

IT IS ORDERED THAT:

7
(1) Volk's motion to voluntarily dismiss is granted.


8
(2) White's motion for damages and costs is denied.


9
(3) All other motions are dismissed as moot.


10
(4) All sides shall bear their own costs.